Citation Nr: 0202093	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  00-22 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether a September 1980 RO decision, which denied the 
veteran's claim of entitlement to service connection for an 
eye disorder, was clearly and unmistakably erroneous.

2.  Entitlement to an effective date earlier than September 
14, 1999, for a grant of entitlement to service connection 
for an eye disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.  Any periods of reserve service are unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO granted service connection for an eye disorder 
(characterized as bilateral vision loss) effective as of 
September 14, 1999.  The veteran filed a notice of 
disagreement in March 2000, contending that he was entitled 
to an earlier effective date.  A statement of the case (SOC) 
was issued on the matter of an earlier effective date in 
April 2000.  In a November 2000 substantive appeal signed by 
the veteran's representative, the veteran and his 
representative added that CUE was present in a September 1980 
rating decision denying service connection for an eye 
disorder, and requested a Board hearing in Washington, D.C.  
By written statement of October 2001, the veteran's 
representative reported that the veteran would not attend the 
scheduled Board hearing.  As the veteran has failed to 
provide a timely request for rescheduling, the Board will 
therefore proceed to review the issues on appeal.  See 
38 C.F.R. § 20.702(c) (2001).


FINDINGS OF FACT

1.  In a decision dated in September 1980 which became final, 
the RO denied the veteran's June 1980 original claim of 
entitlement to service connection for an eye disorder.

2.  No application to reopen the veteran's denied claim of 
service connection for an eye disorder was received by the RO 
prior to the veteran's September 14, 1999, claim, and the RO 
granted service connection and compensation effective from 
that date. 

3.  The unappealed September 1980 RO decision, which denied 
service connection for an eye disorder, was reasonably 
supported by evidence then of record and prevailing legal 
authority; the RO decision was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  An effective date prior to September 14, 1999 for the 
grant of service connection for an eye disorder is not 
warranted.  38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 5103A, 
5107, 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.155, 3.157, 3.400 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The RO's decision of September 1980, denying service 
connection for an eye disorder, is final, in the absence of 
CUE therein.  38 U.S.C.A. §§ 5109A, 7105(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302(a), 
20.1103 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A June 1980 transmittal record indicated that the veteran's 
complete service medical records were shipped to the VA 
regional office the same month.  Service medical records 
reveal that upon enlistment examination in November 1976, the 
veteran reported that he had a crossed eye for which he had 
cosmetic eye surgery six years prior.  No other eye disorder 
was indicated.  In May 1979, the veteran was treated for an 
injury following a blow to the left eye.  He was diagnosed 
with traumatic retinal bleeding secondary to angioid streaks.  
Later that same month, the veteran was diagnosed with 
bilateral eye angioid streaks and hemorrhaging in the left 
eye.  The diagnosis of angioid streaks of the eyes was 
repeated in the veteran's service medical records until his 
separation (ETS) examination in March 1980.  The veteran's 
March 1980 separation examination did not give details as to 
the status of the veteran's disability, but referred to a 
prior "consultation."  The last optometry consultation 
documented in the service medical records was dated in 
February 1980, when a complete eye examination was provided.  
The diagnoses included angioid streaks in both eyes, probably 
pre-existing service but without any way to verify, and 
subretinal bleed of the left eye secondary to blunt trauma.  
A February 1980 physical profile record revealed that the 
veteran had angioid streaks with subretinal 
neovascularization, described as a degenerative condition 
involving the walls of the back of both eyes with new and 
abnormal vessel growth.

The veteran initiated a claim for VA compensation in June 
1980, alleging entitlement to service connection for angioid 
streaks of the eyes.  In July 1980, the RO requested a 
complete general medical examination with special attention 
to the veteran's eyes.  The address of the veteran listed on 
the request form was the same as that appearing on his claims 
form.  Subsequently, a VA examination was scheduled for 
August 11, 1980.  Later the same month, the form was returned 
to the RO with a note attached indicating that the veteran 
failed to report for the scheduled examination.  In a 
September 1980 letter mailed to the veteran's reported 
address, the RO informed the veteran that it was required to 
deny his claim for service connection as he failed to report 
for a scheduled examination.  Furthermore, the RO informed 
the veteran that it would take no action on his claim unless 
he indicated a willingness to report for an examination.  The 
RO provided notice of the veteran's procedural and appellate 
rights.  There is no evidence of record that the veteran 
appealed the September 1980 decision.  In addition, none of 
the correspondence sent to the veteran by VA was returned as 
undeliverable.

Between September 1980 and August 1999, the veteran's 
submitted to the RO a form indicating enlistment in the U.S. 
Army Reserve (received November 1983) and a declaration of 
marital status (received in August 1985).  The evidence of 
record reveals no other significant communications.

In September 1999, the veteran filed a claim to reopen the 
matter of entitlement to service connection for his bilateral 
eye disorder, namely angioid streaks.  He identified 
Massachusetts General Hospital and Lehay Clinic as sources of 
relevant medical treatment.  In December 1999, the veteran 
submitted additional evidence in support of his claim.  
Additional evidence included a July 1998 private treatment 
report, signed by F. Wertz, M.D., revealing angioid streaks 
of both eyes and choroidal rupture of both eyes.  
Furthermore, a November 1999 letter from treating physician, 
J. Miller, M.D., indicated that the veteran suffered 
choroidal neovascularization secondary to angioid streaks.  
Finally, an October 1999 letter from the Massachusetts Health 
and Human Services, Commission for the Blind, notified the 
veteran that his eye doctor reported the veteran to be 
legally blind.

A VA eye examination was provided in October 1999.  The VA 
examiner reported that the veteran's angioid streaks 
predisposed him to the development of choroidal neovascular 
membrane damage.  The RO, by rating action of January 2000, 
subsequently granted the veteran's claim of service 
connection for bilateral vision loss, effective the date of 
claim on September 14, 1999.  

In March 2000, the veteran and his representative submitted a 
notice of disagreement with the January 2000 rating action, 
contending that an earlier effective date was warranted based 
on his 1980 claim.  The veteran's representative asserted 
that no evidence of record demonstrated that the veteran was 
notified of a VA examination in 1980, and that service 
connection should have been granted based on service medical 
records.  The veteran attached a March 2000 statement from 
his parents.  They noted in pertinent part as follows:  

Subsequent to [the veteran's] discharge 
from the Army in 1980, at no time did we 
receive any communication from the Army 
advising us of additional testing 
required by the Army as a condition for 
disability benefits.  To the best of our 
knowledge, during his enlistment and 
since his discharge from the Army, [the 
veteran] has complied promptly and fully 
with any and all known recommendations 
and requirements of the United States 
Government.  [Emphasis Added.]

The RO received treatment records from the Massachusetts Eye 
and Ear Infirmary, dated October 1997 to April 2000.  The 
records contained diagnoses of eye disorders that were 
consistent with prior medical evidence of record.

In a November 2000 substantive appeal, the veteran and his 
representative presented their claim of CUE concerning the 
September 1980 rating decision.  Citing section 3.655 of 
title 38, Code of Federal Regulations, the veteran's 
representative maintained that a determination should have 
been made on the evidence of record.  In a January 2002 
informal hearing presentation, the veteran's representative 
alleged that the veteran was never advised by the RO of the 
scheduled 1980 VA examination and such administrative error 
was CUE.

II.  Analysis

Clear and Unmistakable Error (CUE)

As a preliminary matter, the regulatory provisions extant in 
1980 with respect to establishing service connection for a 
particular disability have not changed.  38 C.F.R. § 3.303.  
Such a determination requires a finding of a current 
disability that is related to service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). 

Legal authority provides that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a); 
see also 38 U.S.C.A. § 5109A (West 1991 & Supp. 2001).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  Id.  The U.S. Court of Appeals for 
Veterans Claims (Court) has defined CUE as follows:

Either the correct facts, as they were known 
at the time, were not before the adjudicator 
or the statutory or regulatory provisions 
extant at the time were incorrectly applied . 
. . [CUE] is the sort of error which, had it 
not been made, would have manifestly changed 
the outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that the 
original decision was fatally flawed.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In order for there to be a valid claim of [CUE], the veteran, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.  The Court has further 
stated that the veteran must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

The veteran and his representative present the following 
arguments.  First, the veteran and his representative argue 
that the RO incorrectly applied existing criteria by not 
providing a determination based on the evidence of record, 
notwithstanding the veteran's failure to report for a VA 
examination.  Section 3.655 of title 38, Code of Federal 
Regulations was cited in support of this argument.  The 
veteran and his representative advance that a decision on the 
existing record would have resulted in a favorable outcome.  
Second, the veteran and his representative argue that the 
veteran did not receive notice of the scheduled VA 
examination, and that such administrative error amounted to 
clear and unmistakable error.

The veteran's representative has relied erroneously upon the 
wrong version of 38 C.F.R. § 3.655.  As outlined above, a 
determination that there was CUE must be based on the record 
and the legal and regulatory criteria that existed at the 
time of the RO decision in question.  The regulatory 
provisions of 38 C.F.R. § 3.655 extant in 1980 applied only 
to continuing rating decisions and resumptions, not to 
original claims, as does the current version.  See 38 C.F.R. 
§ 3.655 (1980); compare 38 C.F.R. § 3.655 (2001).  Moreover, 
the 1980 version of section 3.655 did not require the VA to 
rate the claim based on the evidence of record when the 
claimant failed to report for a medical examination as the 
current version of section 3.655 does.  Id.  Rather, the 1980 
version of section 3.655 provided that the VA must generally 
"discontinue" benefits when the claimant fails to report for 
a medical examination.  See 38 C.F.R. § 3.655 (1980).

The Board's review of the applicable regulations in existence 
during 1980 has revealed the following pertinent provisions 
of title 38, Code of Federal Regulations, as follows:

§ 3.158  Abandoned claims.
(a)  General.  Where evidence requested in 
connection with an original claim . . . is 
not furnished within 1 year after the date of 
request, the claim will be considered 
abandoned.  After expiration of 1 year, 
further action will not be taken unless a new 
claim is received.
. . . 
§ 3.326  Examinations
(a)  Where the reasonable probability of a 
valid claim is indicated in any claim for 
disability compensation or pension, whether 
as an original claim, a reopened claim, or a 
claim for increase, . . . a Veterans 
Administration examination will be 
authorized. 
(b)  "Reasonable probability" may be 
concluded from the facts of the situation 
including medical and lay evidence . . . 
(c)  Any hospital report and any examination 
report from a military hospital . . . which 
indicates reasonable probability of a valid 
claim and which contains descriptions, 
including diagnoses and clinical and 
laboratory findings, adequate for rating 
purposes, of the condition of the organs and 
body systems for which claim is made may be 
deemed to be the "Veterans Administration 
examination", referred to in paragraph (a ) 
of this section.
. . . 
§ 3.329  Claimants required to report when 
requested.  Every person applying for or in 
receipt of compensation or pension shall 
submit to examinations, including periods of 
hospital observation, when required by the 
Veterans Administration under Veterans 
Administration regulations or other proper 
authority.

38 C.F.R. §§ 3.158(a), 3.326, 3.329 (1980).  

Pursuant to section 3.326(a), the RO was within its authority 
to require the veteran to undergo a VA examination.  
38 C.F.R. § 3.326(a).  While the appellant's service medical 
records could qualify as a VA examination, it was within the 
rating board's discretion to order a VA examination to 
determine if service connection was warranted.  For example, 
the RO could have determined that additional medical evidence 
was needed to decide whether the eye condition was 
indisputably present prior to service or whether it was a 
condition of congenital or developmental origin.  Thus, the 
undersigned finds that the RO was within its authority to 
require that the appellant undergo a current VA examination.  
Furthermore, pursuant to section 3.158, the RO was within its 
authority when it denied the veteran's claim for failure to 
report to a scheduled examination and to notify the RO of his 
willingness to report for a future examination within one 
year.  38 C.F.R. § 3.158.  By VA regulations, the RO was 
required to consider the claim abandoned.  Id.  

Regarding the veteran and his representative's argument that 
notice of the August 1980 VA examination was not delivered, 
the Board finds that the evidence preponderates against such 
a conclusion.  There is a presumption of regularity under 
which it is presumed that government officials have properly 
discharged their official duties.  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  
Therefore, VA is presumed to have properly discharged its 
official duty to mail notice to the veteran of the 1980 
physical examination and, subsequently, notice that his claim 
was being denied based on his failure to appear for the 
examination.  

However, it is recognized that "the presumption of regularity 
is not absolute; it may be rebutted by the submission of 
clear evidence to the contrary.  Mindenhall, 7 Vet. App. 7 
Vet. App. 271, 274 (1994).  The veteran argued that his 
parents have confirmed nonreceipt of the notice to appear for 
an examination.  However, the veteran's parents referred to 
nonreceipt of any communication from the "Army."  They added 
that "To the best of our knowledge, during his enlistment and 
since his discharge from the Army, [the veteran] has complied 
promptly and fully with any and all known recommendations and 
requirements of the United States Government.  

The veteran's parents did not comment on nonreceipt of 
information specifically from VA.  Rather, they noted they 
did not receive any communication from the "Army."  It is 
also pertinent to note that the correspondence from the VA 
was not addressed to them but to their son.  They also noted 
that the veteran promptly complied with all known 
requirements of the US Government.  Again, as the letters in 
question were addressed to the veteran and not his parents, 
they were not in a position to know the contents of all 
correspondence sent to him from the VA.  Even more important, 
any recollections by the veteran's parents are based on a 
time period almost twenty years prior to the letters sent to 
the veteran at their household.  The Board does not consider 
this clear evidence that the veteran did not receive 
notification to appear for the examination.  In any case, the 
veteran was sent another notice by VA to his then address of 
record informing him of the consequences of his failure to 
appear for the scheduled examination.  Hence, even if the 
veteran were not sent notification of the 1980 examination, 
any such error was not prejudicial to him in this case 
because, based on the September 1980 letter from VA, the 
veteran was sent notice that his claim was being denied 
because of his failure to appear for the examination.  He was 
thus afforded the opportunity to protest that action.  
Therefore, the Board must conclude that the September 1980 
document represents evidence that VA mailed notice to the 
veteran at his latest address of record and, therefore, 
adequately provided notification to him of the action taken 
regarding his claim.  Again, none of the notices were 
returned as undeliverable and nothing further was heard from 
the veteran for many years thereafter.

Based on the record and the regulations in effect at the time 
of the September 1980 RO decision, it cannot be said that 
reasonable minds could only conclude that the decision was 
fatally flawed.  The appellant's virtual disappearance from 
the adjudication process essentially caused his claim to be 
disallowed.  His failure to report for an examination, to 
provide the VA with a forwarding address, or even to follow 
up on his claim for many years were the main factors in his 
claim's being denied as opposed to error on the part of the 
VA.  The duty to assist in the development and adjudication 
of a claim is not a one-way street.  See Zarycki v. Brown, 6 
Vet. App. 91 (1993).  There is no burden on the part of the 
VA to turn up heaven and earth to find the veteran.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Board concludes that 
CUE was not present in the September 1980 RO decision.  
38 C.F.R. § 3.105(a) (2001).

Earlier Effective Date

Generally, the effective date of an award based on an 
original claim (for service connection) shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400.  
Accordingly, except as otherwise provided, the effective date 
for compensation based on a successful claim to reopen will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(ii) 
(2001) (emphasis added).  If a service connection claim is 
received within one year of separation of service, the 
effective date will be the day after separation from service 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
Regarding presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.308, 3.309, the effective date is the date 
entitlement arose if a claim is received within one year 
after separation from active duty; otherwise, it is the date 
of receipt of a claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The mere presence of medical evidence 
in the record does not establish an intent on the part of the 
veteran to seek service connection for the claimed 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.  

The words "application" and "claim" are defined by 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  Any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  38 C.F.R. § 3.155(a).  

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105(b)(1), (c).  
A claim may not thereafter be reopened or allowed, except 
upon the admission of "new and material evidence."  
38 U.S.C.A. § 7105(c); see also 38 U.S.C.A. § 5198, 38 C.F.R. 
§ 3.156(a); 38 C.F.R. § 3.105(a) (clear and unmistakable 
error (CUE)).  

Following a complete review of the claims folder, with 
respect to the issue of an earlier effective date for a 
service-connected eye disorder, the Board finds that an 
effective date earlier than September 14, 1999, the date of 
the receipt of the veteran's claim to reopen, is not 
warranted.  First, it is well established by the record that 
the veteran's original claim was denied by the RO in 
September 1980.  The September 1980 decision became final.  
Therefore, the veteran's original claim can not be the basis 
of an earlier effective date.  Second, following the 
September 1980 RO denial and before the RO's receipt of the 
veteran's claim to reopen on September 14, 1999, the veteran 
did not communicate an intent to reopen his claim.  Third, 
the Board notes that an informal claim could not be construed 
pursuant to section 3.157 of title 38 of the Code of Federal 
Regulations.  Under 38 C.F.R. § 3.157(a), a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits if it meets the requirements of section 
3.157(b).  Section 3.157(b) provides that:

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected disability 
is not compensable in degree, receipt of 
[evidence listed under (b)(1), (2), or (3)] 
will be accepted as an informal claim for 
increased benefits or an informal claim to 
reopen.

38 C.F.R. § 3.157(b).

In the instant case there was no prior allowance of the 
veteran's claim, nor was there a prior formal claim for 
compensation which was disallowed for the reason that the 
service connected disability was not compensable.  
Accordingly, any evidence showing treatment for an eye 
disorder prior to the date of the reopened claim may not 
serve as an informal claim.  Therefore, the veteran's 
September 14, 1999, claim to reopen is the earliest viable 
claim upon which to grant an effective date.  In conclusion, 
the Board finds that, as a matter of law, there is no 
entitlement to an effective date earlier than September 14, 
1999 for the veteran's service-connected eye disorder.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist, and redefined the duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a).  The new law also provides 
that VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  
However, VA is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
66 Fed. Reg. 45,620, 45,631 (to be codified at 38 C.F.R. 
§ 3.159(d)(2) ("VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.")).  The 
Board has also considered the statutes pertaining to VA's 
duty to assist in effect prior to the enactment of the 
Veterans Claims Assistance Act of 2000, and determines that 
the new law is more favorable, as it steps up the 
chronological occurrence of the duty to assist and provides 
more detail of the Secretary's duty to assist than the prior 
codification.  Wensch v. Principi, No. 99-2210 (U.S. Vet. 
App. Dec. 20, 2001) (concurring opinion); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Court has held that VA's duties to notify and assist 
contained in the Veterans Claims Assistance Act of 2000 are 
not applicable to CUE motions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As for the veteran's claim for an earlier 
effective date, the Board observes that the veteran was 
provided adequate notice by virtue of the SOCs issued during 
the pendency of the appeal as to the evidence needed to 
substantiate his claim.  The veteran was specifically 
informed of the applicable regulations regarding the 
effective date of a compensation award.  Moreover, as the 
disposition of the issue pertaining to effective date turns 
on legal matters, as described above, rather than a point 
subject to factual development, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing burdens on VA with no benefit flowing to the 
claimant).


ORDER

There was no CUE in the September 1980 RO decision and, 
therefore, the appeal is denied.

Entitlement to an effective date earlier than September 14, 
1999 for a service-connected eye disorder is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

